On Application eon Reheaeing.
Manning, C. J.
The counsel for the plaintiff complain that by affirming the judgment of the lower court we sustain the plea of prescription which was opposed to the demand for the notes and_ other specific property. Such was not our intention. We said explicitly that that plea could not be successfully opposed to the demand for any specific objects, and lest our decree may be misinterpreted we now specially reserve the right of the plaintiff company to demand, sue for, and obtain possession of all the specific property, or property in kind, belonging to it and in the possession of the defendant, and in that sense we adhere to our original judgment, and refuse the rehearing.